DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 8/22/2021 with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The reject 35 U.S.C. 101 rejection of Claims 1-6, 8-13, and 15-20 have been withdrawn. 
Applicants’ arguments, filed 8/22/2021 with respect to 35 U.S.C. 102 have been considered but are moot in view of the new ground(s) of rejection.
Applicants’ arguments, filed 8/22/2021 with respect to Double Patenting have been noted; however the rejection is maintained as applicants have requested the rejection be held in abeyance. 

Claim Objections
Claim 3, 10, and 17 objected to because of the following informalities:  The examiner notes Claims 3, 10, and 17 recite corresponding weight values.  The examiner would like clarification if these are the weight values from Claims 2, 9, and 16? Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 8, 11-13, 15, and 18-20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 2019/0043121 A1) in view of Greenberger et al. (US 2019/0180236 A1) and Rao et al. (US 2020/0134592 A1).

Regarding Claim 1, and similarly Claim 8 and 15;
Barnes discloses a method, comprising:
determining a plurality of occupants are currently participating in a ridesharing event of a transport ([0020] exemplary embodiments, identifying the one or more candidates can include identifying riders that are on, or that are scheduled to take, a trip that at least partially overlaps with the requested ride share and [0021] - In one case the user may be willing to contribute ten dollars for the ride share but the added cost to the driver will be two dollars.  In this case, the request can be transmitted to the current rider with an indication that their fare will be reduced by eight dollars if they accept the ride share request and [0023] - ([0023] - In one example, a first user is on a trip (i.e., event) and they have agreed to pay a twenty dollar fare (i.e., fractal responsibility). A second user wants to participate in a ride share that has a large amount of overlap with the trip of the first user. The second user has provided a twelve dollar desired fare and the user profile and preferences of the users do not prevent them from sharing a ride. In various embodiments, the ride sharing system can utilize various methods for determining the fare split amongst the two users);
assigning... different fractional responsibility values to first and second occupants ..., wherein the assigned different fractional responsibility values collectively comprise a total responsibility value of the ridesharing event of the transport (FIG. 4 and [0023] - In various embodiments, the ride sharing system can utilize various methods for determining the fare split amongst the two users. In one example, the ride sharing system can propose the ride share to the first user reflecting a twelve dollar decrease in their fare, i.e., giving the first user the entire amount that the second user is willing to pay. In another example, the ride sharing system can propose the ride share to the first user reflecting a ten dollar decrease in the first rider's fare and an increase to the driver of two dollars. In a further example, the ride sharing system can propose the ride share to the first user and ask the first user to provide an amount that the first user would want to require to accept the ride share. In the last scenario, the first user and the second user could even split the difference between the amounts that each is willing to pay, assuming that there is a positive overlap, or they could elect to split a portion of the overlap with the driver. In exemplary embodiments, the type of offers from the above types that a user would prefers could be stored as part of a user's ride sharing preferences file that is used to identify compatible ride share participants and [0024] – The request includes a proposed fare contribution for the ride share and an estimated impact on the current trip. In exemplary embodiments, the ride sharing system can provide the user with a range of typically proposed fare contributions and can calculate the estimated impact on the current trip AND [0029]);
[acceptance of] the different fractional responsibility values ([0025] - Next, as shown at block 404, the method 400 includes receiving, from the user, a response to the request indicating one of an acceptance of the ride share, a denial of the ride share, and a counteroffer for the ride share. In exemplary embodiments, the counteroffer includes a requested fare contribution that the user would accept for the proposed ride share. At decision block 406, the method 400 includes determining if the response accepts the requested ride share. If the response accepted the requested ride share, the method 400 proceeds to block 408 and transmits the acceptance to the requestor of the ride share. Next, the method 400 includes transmitting an updated itinerary for the current trip, including the ride share, to a driver of the current trip, as shown at block 410).
Barnes fails to explicitly disclose:
receiving sensor data captured from sensors of the transport while the ridesharing event is occurring with the plurality of occupants;
determining a first sub-event associated with a first occupant and a second sub-event associated with a second occupant which occur during the ridesharing event of the transport based on the received sensor data;
assigning, via a blockchain smart contract, different fractional responsibility values to the first and second occupants based on the determined first and second sub-events...; and
storing, via the blockchain smart contract, the different fractional responsibility values on a blockchain ledger.
 occurring with the plurality of occupants ([0076] - ARV ride sourcing and delivery platform 400 may further include purchase module 450 that can offer a product for sale to a ride sourcing person within ARV 402. Purchase module 450 is program instructions, an application, routine, or sub-routine that is stored upon a storage device and evoked by a processor to offer a product for sale to a ride sourcing person within ARV 402 upon display 152, 252, etc. The product may currently reside in one or more compartments 441 or may not currently reside in one or more compartments 441 of ARV 402 and [0099] - The access system 442c may confirm the code is correct and may unlock the door of the compartment 441j, 441k, 441l, 441m, or 441n that which contains the purchased product or otherwise allow access to the securable inner portion of the applicable compartment. The ARV 402c then fulfills the purchase by the buyer receiving the purchased product from the accessible compartment. Security system 444c may determine whether the product was removed from the accessible compartment. For example, the system 444c imaging system may detect an empty compartment, a scale of the system 444c may indicate an empty compartment, or the like. Subsequently, the access system 442c may again secure the compartment);
determining a first sub-event associated with a first occupant and a second sub-event associated with a second occupant which occur during the ridesharing event of the transport based on the received sensor data ([0076] - ARV ride sourcing and delivery platform 400 may further include purchase module 450 that can offer a product for sale to a ride sourcing person within ARV 402. Purchase module 450 is program instructions, an application, routine, or sub-routine that is stored upon a storage device and evoked by a processor to offer a product for sale to a ride sourcing person within ARV 402 upon display 152, 252, etc. The product may currently reside in one or more compartments 441 or may not currently reside in one or more compartments 441 of ARV 402 and [0099] - The access system 442c may confirm the code is correct and may unlock the door of the compartment 441j, 441k, 441l, 441m, or 441n that which contains the purchased product or otherwise allow access to the securable inner portion of the applicable compartment. The ARV 402c then fulfills the purchase by the buyer receiving the purchased product from the accessible compartment. Security system 444c may determine whether the product was removed from the accessible compartment. For example, the system 444c imaging system may detect an empty compartment, a scale of the system 444c may indicate an empty compartment, or the like. Subsequently, the access system 442c may again secure the compartment and [0101] - FIG. 7 illustrates an exemplary ARV ride sourcing and delivery platform 400b, according to one or more embodiments. Platform 400b is associated with ARV 402b and includes compartments 441f, 441g, 441h, and 441i that are accessible from within or on the inside of ARV 402b and are associated with person station 476a, 476b, and/or 476c); As reasonably constructed purchasing (i.e., assigning different fractal responsibility) would occur for any number of persons with respect for person stations thus represent sub-events during the ridesharing event of the transport
assigning... different fractional responsibility values to first and second occupants based on the determined first and second sub-events... ([0076] - ARV ride sourcing and delivery platform 400 may further include purchase module 450 that can offer a product for sale to a ride sourcing person within ARV 402. Purchase module 450 is program instructions, an application, routine, or sub-routine that is stored upon a storage device and evoked by a processor to offer a product for sale to a ride sourcing person within ARV 402 upon display 152, 252, etc. The product may currently reside in one or more compartments 441 or may not currently reside in one or more compartments 441 of ARV 402 and [0089] – buyer’s device and [0101] - FIG. 7 illustrates an exemplary ARV ride sourcing and delivery platform 400b, according to one or more embodiments. Platform 400b is associated with ARV 402b and includes compartments 441f, 441g, 441h, and 441i that are accessible from within or on the inside of ARV 402b and are associated with person station 476a, 476b, and/or 476c) and [0166] - Further, server 300 of the fleet manager system 200, or the like, may send and charge the purchase fee to the buyer, if applicable, via SMS, email, or by a native application upon the buyer's device 100.); As reasonably constructed purchasing (i.e., assigning different fractal responsibility) would occur for any number of persons with respect for person stations thus represent sub-events during the ridesharing event of the transport
storing, ... the different fractional responsibility values... ([0076] - ARV ride sourcing and delivery platform 400 may further include purchase module 450 that can offer a product for sale to a ride sourcing person within ARV 402. Purchase module 450 is program instructions, an application, routine, or sub-routine that is stored upon a storage device and evoked by a processor to offer a product for sale to a ride sourcing person within ARV 402 upon display 152, 252, etc. The product may currently reside in one or more compartments 441 or may not currently reside in one or more compartments 441 of ARV 402 and [0089] – buyer’s device and [0101] - FIG. 7 illustrates an exemplary ARV ride sourcing and delivery platform 400b, according to one or more embodiments. Platform 400b is associated with ARV 402b and includes compartments 441f, 441g, 441h, and 441i that are accessible from within or on the inside of ARV 402b and are associated with person station 476a, 476b, and/or 476c) and [0166] - Further, server 300 of the fleet manager system 200, or the like, may send and charge the purchase fee to the buyer, if applicable, via SMS, email, or by a native application upon the buyer's device 100.); As reasonably constructed purchasing (i.e., assigning different fractal responsibility) would occur for any number of persons with respect for person stations thus represent sub-events during the ridesharing event of the transport
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Greenberger to the different fractional responsibility values to the first and second occupants Barnes to include receiving sensor data captured from sensors of the transport while the ridesharing event is occurring with the plurality of occupants; determining a first sub-event associated with a first occupant and a second sub-event associated with a second occupant which occur during the ridesharing event of the transport based on the received sensor data; assigning... different fractional responsibility values to first and second occupants based on the determined first and second sub-events...; and storing, ... the different fractional responsibility values...
One would have been motivated to combine the teachings of Greenberger to Barnes to do so as it provides / allows offering a product for sale within a vehicle (Greenberger,[0179]).
However, in an analogous art, Rao teaches assigning, via a blockchain smart contract ... fractional responsibility values... (Rao, [0040] - In another embodiment, the system architecture 100 may include support for providing one or more smart contracts (not shown) and associated details on the peer-to-peer network 112 operating under the blockchain protocol 113. In particular, the smart contracts may include details of the underlying business logic and transactional details (e.g., details related to the parties involved, terms of service, terms of payment, and the like in a digital contract format) which may serve to ensure that the provider 104 will be paid by the client 102 upon successful completion of a service and/or the usage of the product (e.g., the vehicle)) and [0041] - In another embodiment, the stored data may include, but not be limited to, payment history, the a provider's 104 address and the nature of the service (e.g., towing, plowing, etc.) or product (e.g., vehicle type, model, color, etc.) provided, information detailing the client's 102 request to access the data (e.g., time-stamp, device origination type, etc.), and/or a smart contract which includes aspects of the business logic to payout the a given provider 104.); and
storing, via the blockchain smart contract, the ... fractional responsibility values on a blockchain ledger (Rao, [0040] - In another embodiment, the system architecture 100 may include support for providing one or more smart contracts (not shown) and associated details on the peer-to-peer network 112 operating under the blockchain protocol 113. In particular, the smart contracts may include details of the underlying business logic and transactional details (e.g., details related to the parties involved, terms of service, terms of payment, and the like in a digital contract format) which may serve to ensure that the provider 104 will be paid by the client 102 upon successful completion of a service and/or the usage of the product (e.g., the vehicle)) and [0041] - In another embodiment, the stored data may include, but not be limited to, payment history, the a provider's 104 address and the nature of the service (e.g., towing, plowing, etc.) or product (e.g., vehicle type, model, color, etc.) provided, information detailing the client's 102 request to access the data (e.g., time-stamp, device origination type, etc.), and/or a smart contract which includes aspects of the business logic to payout the a given provider 104.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rao to the different fractional responsibility values to the first and second occupants of Barnes and Greenberger to assigning, via a blockchain smart  values...; and storing, via the blockchain smart contract, the ... fractional responsibility values on a blockchain ledger.
One would have been motivated to combine the teachings of Rao to Barnes and Greenberger to do so as it provides / allows increase net utilization of one or more vehicles that they own and further advertise the services that they can provide (Rao, [0015]). 

Regarding Claim 4, and similarly 11 and 18;
Barnes and Greenberger and Rao discloses the method to Claim 1.
Barnes further teaches further comprising: storing a satisfied responsibility value ([0019] – feedback), profiles associated with the first and second plurality of occupants ([0019]), and a date and time associated with the ridesharing event ([0029] – updated itinerary).
Rao further teaches storing... on the blockchain ledger ([0040] - In another embodiment, the system architecture 100 may include support for providing one or more smart contracts (not shown) and associated details on the peer-to-peer network 112 operating under the blockchain protocol 113.  In particular, the smart contracts may include details of the underlying business logic and transactional details (e.g., details related to the parties involved, terms of service, terms of payment, and the like in a digital contract format) which may serve to ensure that the provider 104 will be paid by the client 102 upon successful completion of a service and/or the usage of the product (e.g., the vehicle)).
Similar reasoning and motivation is noted for the combination of Rao to Barnes and Greenberger and Rao, as per Claim 1 above.  

Regarding Claim 5, and similarly Claim 12 and 19;

Barnes further teaches wherein the method further comprises transmitting the different factional responsibility values to profiles associated with the first and second occupants ([0021]-[0022] – discusses responses/request which are transmitted to users via the ridesharing system and attributable to [0019] – user profile of the ridesharing system).

Regarding Claim 6, and similarly 13 and 20;
Barnes and Greenberger and Rao disclose the method to Claim 5.
Barnes further teaches further comprising: receiving confirmation notifications confirming the different fractional responsibility values ([0020]-[0023]); and responsive to receiving the confirmation notifications, storing satisfied responsibility values confirming the different fractional responsibility values were satisfied... ([0019] – feedback).
Rao teaches further teaches storing... via the blockchain ledger ([0040] - in another embodiment, the system architecture 100 may include support for providing one or more smart contracts (not shown) and associated details on the peer-to-peer network 112 operating under the blockchain protocol 113.  In particular, the smart contracts may include details of the underlying business logic and transactional details (e.g., details related to the parties involved, terms of service, terms of payment, and the like in a digital contract format) which may serve to ensure that the provider 104 will be paid by the client 102 upon successful completion of a service and/or the usage of the product (e.g., the vehicle)).
Similar reasoning and motivation is noted for the combination of Rao to Barnes and Greenberger and Rao, as per Claim 1 above.  

2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 2019/0043121 A1) in view of Greenberger et al. (US 2019/0180236 A1) and Rao et al. (US 2020/0134592 A1) in view of Abbas et al. (US 2018/0060827 A1) and Asseal (US 2008/0091242 A1).

Regarding Claim 2 and similarly Claim 9 and 16;
Barnes and Greenberger and Rao disclose the method to Claim 1.
Greenberger further teaches [concepts of a] transport sub-event associated with the first occupant and assigning a fractional responsibility value to the first occupant based on the ... transport sub-event ([0076] - ARV ride sourcing and delivery platform 400 may further include purchase module 450 that can offer a product for sale to a ride sourcing person within ARV 402. Purchase module 450 is program instructions, an application, routine, or sub-routine that is stored upon a storage device and evoked by a processor to offer a product for sale to a ride sourcing person within ARV 402 upon display 152, 252, etc. The product may currently reside in one or more compartments 441 or may not currently reside in one or more compartments 441 of ARV 402 and [0099] - The access system 442c may confirm the code is correct and may unlock the door of the compartment 441j, 441k, 441l, 441m, or 441n that which contains the purchased product or otherwise allow access to the securable inner portion of the applicable compartment. The ARV 402c then fulfills the purchase by the buyer receiving the purchased product from the accessible compartment. Security system 444c may determine whether the product was removed from the accessible compartment. For example, the system 444c imaging system may detect an empty compartment, a scale of the system 444c may indicate an empty compartment, or the like. Subsequently, the access system 442c may again secure the compartment and [0101] - FIG. 7 illustrates an exemplary ARV ride sourcing and delivery platform 400b, according to one or more embodiments. Platform 400b is associated with ARV 402b and includes compartments 441f, 441g, 441h, and 441i that are accessible from within or on the inside of ARV 402b and are associated with person station 476a, 476b, and/or 476c); As reasonably constructed purchasing (i.e., assigning different fractal responsibility) would occur for any number of persons with respect for person stations thus represent sub-events during the ridesharing event of the transport
Similar reasoning and motivation is noted for the combination of Greenberger to Barnes and Greenberger and Rao, as per Claim 1 above.  
Barnes and Greenberger and Rao fail to explicitly disclose wherein the method comprises: determining a priority transport sub-event associated with the first occupant based on one or more preferences and destinations, determining a weight to apply to the priority transport sub-event; and assigning ...based on the determined weight applied to the priority transport sub-event.  
However, in an analogous art, Abbas further comprising: determining a priority transport event associated with the first occupant based on one or more preferences and destinations (FIG. 2 and FIG. 3 – Priority Rules); determining ... the priority transport event (FIG. 3 and FIG. 8 and [0019] and [0026] - The first user enters the rules via the GUI 122.  For example, the first user can enter a rule that calendar events entered by the first user should be given priority over calendar events created by the second user and/or the third user in the case of scheduling conflicts); and assigning ...based on the determined ...priority transport event (FIG. 3 and FIG. 8 - and [0019] and [0026] - The first user enters the rules via the GUI 122.  For example, the first user can enter a rule that calendar events entered by the first user should be given priority over calendar events created by the second user and/or the third user in the case of scheduling conflicts).  As reasonably constructed, by giving a priority over another reads on a form of a weight being applied for such an adjustment, see [0043].
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Abbas to the sub-event(s) of Barnes and Greenberger and Rao to include determining a priority transport event associated with the first occupant based on one or more preferences and destinations; determining ... the priority transport event; and assigning ...based on the determined ...priority transport event
One would have been motivated to combine the teachings of Abbas to Barnes and Greenberger and Rao to do so as it provides / allows a first user being given priority over a second user in case of scheduling conflicts (Abbas, [0026]). 
Further, in an analogous art, Assael teaches [concepts of] applying a weight to a ... transport... event and assigning ...based on the determined weight applied to the ... transport sub-event.  (Assael, [0009]-[0010] – K represents a weighting factor).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Assael to the priority transport sub-event of Barnes and Barnes and Greenberger and Rao and Abbas to include the determination including concepts of applying a weight to a ... transport... event and adjusting based on the determining weight applied to the.... transport event.
One would have been motivated to combine the teachings of Assael to Barnes and Greenberger and Rao and Abbas to do so as it provides / allows matching of travels with similar travel requirements (Assael, [0001]).

3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 2019/0043121 A1) in view of Greenberger et al. (US 2019/0180236 A1) and Rao et al. (US 2020/0134592 A1) in view of Asseal (US 2008/0091242 A1).

Regarding Claim 3, and similarly 10 and 17;
Barnes and Greenberger and Rao discloses the method to Claim 1.
Barnes further dislcoses determining... based on an event log updated during the ridesharing event (FIG. 4-5 and [0029] – updated itinerary information).
Greenberger further discloses further comprising: initiating ... which identifies the first and second sub-events and determining that the first and second events were invoked... during the ridesharing event ([0076] - ARV ride sourcing and delivery platform 400 may further include purchase module 450 that can offer a product for sale to a ride sourcing person within ARV 402. Purchase module 450 is program instructions, an application, routine, or sub-routine that is stored upon a storage device and evoked by a processor to offer a product for sale to a ride sourcing person within ARV 402 upon display 152, 252, etc. The product may currently reside in one or more compartments 441 or may not currently reside in one or more compartments 441 of ARV 402 and [0099] - The access system 442c may confirm the code is correct and may unlock the door of the compartment 441j, 441k, 441l, 441m, or 441n that which contains the purchased product or otherwise allow access to the securable inner portion of the applicable compartment. The ARV 402c then fulfills the purchase by the buyer receiving the purchased product from the accessible compartment. Security system 444c may determine whether the product was removed from the accessible compartment. For example, the system 444c imaging system may detect an empty compartment, a scale of the system 444c may indicate an empty compartment, or the like. Subsequently, the access system 442c may again secure the compartment and [0101] - FIG. 7 illustrates an exemplary ARV ride sourcing and delivery platform 400b, according to one or more embodiments. Platform 400b is associated with ARV 402b and includes compartments 441f, 441g, 441h, and 441i that are accessible from within or on the inside of ARV 402b and are associated with person station 476a, 476b, and/or 476c). As reasonably constructed purchasing (i.e., assigning different fractal responsibility) would occur for any number of persons with respect for person stations thus represent sub-events during the ridesharing event of the transport.
Similar reasoning and motivation is noted for the combination of Greenberger to Barnes and Greenberger and Rao, as per Claim 1 above.  
Further Rao teaches further comprising: initiating the blockchain smart contract ... (Rao, [0040]).
Similar reasoning and motivation is noted for the combination of Rao to Barnes and Greenberger and Rao, as per Claim 1 above.  
Assael further teaches corresponding weighted values assigned to the one or more of ...events (Assael, [0009]-[0010] – K represents a weighting factor).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Assael to the sub-events of Barnes and Barnes and Greenberger and Rao to include the determination including concepts of applying a weight to a ... transport... event and adjusting based on the determining weight applied to the.... transport event.
One would have been motivated to combine the teachings of Assael to Barnes and Greenberger and Rao to do so as it provides / allows matching of travels with similar travel requirements (Assael, [0001]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claim 1, 8, and 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/085,644 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of copending Application No. 17/085,644 claims a method comprising: determining fractional responsibility values for a plurality of occupants of a transport that co-occupy the transports during an event; identifying, via a smart contract, a sub-event that is consumed from the transport during the event; determining, via the smart contract, whether a responsibility of the sub-event applies to a single occupant or all of the plurality of occupants based on options within a vehicle profile that is stored on a blockchain; adjusting the fractional responsibility values based on the- determination; and 
The examiner notes the features noted above in Claim 1 of copending Application No. 17/085,644 are obvious variants to what is claimed in Claim 1, 8, and 15 of the Instant Applciaiton.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 Regarding 2-6, 9-13, and 16-20 claims 2-6, 9-13, and 16-20 claims depend from independent claim 1, 8, and 15 respectively and inherit the Double Patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627